Citation Nr: 1748726	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 60 percent for service-connected coronary artery disease (CAD) prior to May 31, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1973 to June 1978 and from September 1978 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a September 2017 rating decision, the RO granted temporary total ratings (100 percent) based on the need for convalescence following a surgical procedure for CAD from June 15, 2016 to September 1, 2016, and from February 7, 2017 to April 1, 2017, and granted a total (100 percent) rating from May 31, 2017.  As such, the appeal of the initial disability rating for the service-connected CAD will not include these periods because the Veteran is already in receipt of a 100 percent rating during these periods.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).


FINDING OF FACT

In a written and signed statement received in October 2017, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals of service connection for sleep apnea and a higher initial rating for service-connected CAD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of service connection for sleep apnea and a higher initial rating for service-connected CAD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement, received in October 2017, the Veteran effectively withdrew the perfected appeals of service connection for sleep apnea and a higher initial rating for service-connected CAD.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of service connection for sleep apnea, having been withdrawn, is dismissed.

The appeal of an initial disability rating in excess of 60 percent for service-connected CAD prior to May 31, 2017, having been withdrawn, is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


